Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Amendments, Remarks, and Terminal Disclaimer filed on 09/23/21 are acknowledged.
Claims 3 and 15-21 were previously cancelled.
Claims 1 and 2 were amended.
Claims 1-2, 4-14, and 22-24 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/29/21 and 10/14/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Objections
In light of the amendment of claim 1, the objection to this claim is withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendment of claim 1 to replace the recitation of “corticosteroid” with “budesonide” the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments (Pages 4-6, filed 09/23/21) regarding the rejection of claims 1-2, 4-14, and 22-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2009/0131386 A1) in view of Venkatesh et al. (US 2009/0169620 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Double Patenting Rejections
Applicant’s arguments (Page 7, filed 09/23/21) regarding the rejection of claims 1-2, 4-14, and 22-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 15, 22-25, 27, and 36-38 of U.S. Patent No. 10,471,071 B2; and the provisional rejection of claims 1-2, 4-14, and 22-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 12, 14-15, and 29 of copending Application No. 17/211,119 have been fully considered and are persuasive. Therefore, these double patenting rejections have been withdrawn. 
Terminal Disclaimer
The electronic terminal disclaimer filed on 09/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8,771,729; 9,486,407; and 10,632,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Updated Search
An updated prior art search did not disclose a reference that teaches the limitations of an orally dispersing tablet comprising about 0.5 mg to about 1 mg of 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-14, and 22-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615